United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
      ___________

      No. 11-3680
      ___________

Segriel Wright,                       *
                                      *
            Appellant,                *
                                      *
      v.                              *
                                      *
Organon USA, Inc.; Organon            *
Pharmaceuticals USA, Inc.; Organon    *
International, Inc.; Akzo Nobel NV;   *
Schering-Plough Corporation; Merck    *
& Company, Inc.,                      *
                                      *   Appeal from the United States
            Appellees.                *   District Court for the Eastern
                                      *   District of Missouri.
      ___________
                                                [UNPUBLISHED]
      No. 11-3681
      ___________

Daisy Gonzalez,                       *
                                      *
            Appellant,                *
                                      *
      v.                              *
                                      *
Organon USA, Inc.; Organon            *
Pharmaceuticals USA, Inc.; Organon    *
International, Inc.; Akzo Nobel NV;   *
Schering-Plough Corporation; Merck    *
& Company, Inc.,                      *
                                      *
           Appellees.                 *
                                      *

     ___________

     No. 11-3682
     ___________

Tammy Street,                          *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
Organon USA, Inc.; Organon             *
Pharmaceuticals USA, Inc.; Organon     *
International, Inc.; Akzo Nobel NV;    *
Schering-Plough Corporation; Merck *
& Company, Inc.,                       *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: July 16, 2012
                             Filed: July 20, 2012
                              ___________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ___________




                                     - 2-
PER CURIAM.

      In these three consolidated appeals in multidistrict product-liability litigation,
Segriel Wright, Daisy Gonzales, and Tammy Street challenge the district court’s1
dismissals of their complaints, and denials of their motions to reinstate their
complaints.

       To begin, we conclude that we lack jurisdiction to review the district court’s
orders dismissing appellants’ complaints. See Fed. R. App. P. 3(c)(1)(B) (notice of
appeal must designate judgment, order, or part thereof being appealed); USCOC of
Greater Mo. v. City of Ferguson, 583 F.3d 1035, 1040 & n.4 (8th Cir. 2009) (Rule
3(c) is more than mere technicality, and failure to comply with it may create
jurisdictional bar to appeal; court construes notices of appeal liberally, but only has
jurisdiction when appellant’s intent to challenge particular order or judgment is
apparent either on notice of appeal or on properly filed appeal information form, and
when adverse party will suffer no prejudice if review is permitted).

       As to the court’s denials of appellants’ motions to reinstate their complaints --
motions that appellants describe as having been filed pursuant to Federal Rule of
Civil Procedure 60(b)--we find no abuse of discretion. See Sutherland v. ITT Cont’l
Baking Co., 710 F.2d 473, 474-77 (8th Cir. 1983) (standard of review; Rule 60(b) has
never been vehicle for relief because of attorney’s incompetence or carelessness); see
also In re: Guidant Corp. Implantable Defibrillators Prods. Liab. Litig., 496 F.3d 863,
867 (8th Cir. 2007) (Congress enacted multidistrict litigation (MDL) protocols to
encourage efficiency; MDL courts must be able to establish schedules with firm
cutoff dates if coordinated cases are to move diligently toward resolution; MDL




      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
                                          - 3-
courts must be given greater discretion to organize, coordinate, and adjudicate their
proceedings, including dismissals of cases for failure to comply with orders).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         - 4-